Exhibit 10.45

FIRST AMENDMENT TO

MANUFACTURING AGREEMENT

This FIRST AMENDMENT TO MANUFACTURING AGREEMENT (“First Amendment”) is made May
effective May 23, 2003, by and among Mannetech, Inc., a Texas corporation with
its principal place of business at 600 S. Royal Lane #200, Coppell Texas
(“Mannetech”) and Natural Alternatives International, Inc., a Delaware
corporation with its principal place of business located at 1185 Linda Vista
Drive, San Marcos, California (“NAI”).

RECITALS

 

  A. The parties entered into a Manufacturing Agreement dated April 22, 1998
(“Manufacturing Agreement”), in which NAI agreed to become a manufacturer and
supplier of certain nutritional products to Mannetech. All capitalized terms
used in this First Amendment not otherwise defined herein shall have the
meanings ascribed to such terms in the Manufacturing Agreement dated April 22,
1998.

 

  B.

Mannetech and NAI wish to amend the Manufacturing Agreement to permit purchase
orders fulfilled by NAI to be held in storage for a prescribed period of time
for Mannetech’s benefit with no additional handling or storage charges to
Mannetech.

Incorporating the above recitals as if set forth fully below and in
consideration of the obligations contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

AGREEMENT

The Manufacturing Agreement dated April 22, 1998, is amended as follows:

SECTION 3(c): Price; Price Increase; Billing and Payment. The reference to
“Section 13” in the second complete sentence shall be deleted and replaced with
“Section 12”.

SECTION 5: Storage Facilities. The entire paragraph shall be deleted and
replaced with the following:

Storage and Shipping. “Buyer shall provide purchase orders setting forth a
quantity of Products which Buyer requires from Seller and Buyer’s delivery
requirements. Buyer shall issue purchase orders for delivery of Products at its
discretion. In order to assist Buyer in controlling its inventory, Seller shall
provide suitable storage and warehousing space for all Products for the time and
to the extent required by Buyer, including storage of all Products for up to
thirty (30) days after the originally scheduled shipping date set forth in the
applicable

 

1



--------------------------------------------------------------------------------

purchase order. No additional charges for such storage and warehousing of
Products will be paid charged to Buyer. If Buyer requires Seller to provide
storage for any Products for a period longer than thirty (30) days after the
originally scheduled shipping date set forth in the applicable purchase order
for the Products, then Buyer shall in addition pay Seller a reasonable charge
for such longer storage requirements. All Products will be stored in clean space
suitable for storage of food and protection of its contents with respect to
integrity and quality, in compliance with good commercial practice and all
applicable laws, rules and regulations, including, without limitation, FDCA
regulations.

SECTION 11(c) Term; Termination. Section 11(c) shall be deleted in its entirety
and replaced with the following:

Notwithstanding this or any other Section of this Agreement, upon termination of
this Agreement, Buyer shall, within thirty (30) calendar days of the date of
notice of termination, forward payment to Seller for all purchase orders
accepted by Seller prior to the effective termination date in addition to any
amounts owed Seller for previously accepted Products under this Agreement. Upon
receipt of such payment, Seller shall timely deliver all Products due under any
outstanding purchase orders. To the extent that after termination Seller has
inventory of raw materials and packaging materials on hand that were purchased
and inventory of finished goods that were produced in good faith reliance on
Buyer’s purchase orders, then Buyer shall be liable for, and required to
purchase, such inventory from Seller within thirty (30) days from the date
Seller furnishes to Buyer a written reconciliation showing the amount of such
inventory. Seller shall use commercially reasonable efforts to utilize such
inventory for other customers or sell it to third parties. The Parties shall
cooperate and utilize their commercially reasonable efforts to prepare such
final reconciliations of Products and inventory and any other amounts to be
provided as between them in connection with such termination.

SECTION 14 (c): Formulas. The second line of “Notices to Natural Alternatives
International” shall be deleted in its entirety and replaced with the following:
“Mr. Randell Weaver, President.”

EFFECT: Except as amended hereby, the Manufacturing Agreement dated April 22,
1998, remains in full force and effect as of the date of this First Amendment.

The parties have caused this First Amendment to be executed by their respective
duly authorized representatives, as of the day and year first above written.

NATURAL ALTERNATIVES INTERNATIONAL, INC.

a Delaware corporation

 

2



--------------------------------------------------------------------------------

By:  

/s/ Randy Weaver

  Randell Weaver, President

MANNETECH, INC.

a Texas corporation

By:  

/s/ Terry Persinger

  Terry Persinger, President

 

3